Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 34 and 38 are yet objected to because of the following informalities: missing of a period. Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweig in view of Drouhard US 9,848,678 (“Drouhard”).
	As per claim 33, Zweig discloses a finger spinner ring (ring fidget spinner design by Zweig 7/5/2017; see attached document regarding the ring having fidget spinner attached to a ring), comprising: 
	a ring adapted for being worn by a user's finger, wherein said ring has an outer surface (page 1 and 3 in conjunction to page 2 as the picture of the ring and the fidget spinner); and a finger spinner which comprises: a central pivot element comprising a 
	a spinning element (page 2, and markings), pivoted around said central pivot element, having a rotation diameter size smaller than a diameter of said ring and comprising a spinning body and at least two spinning vanes symmetrically connected around said spinning body (page 2), wherein said spinning body has a central hole formed at a center thereof (page 2), wherein said pivot column of said central pivot element is rotatably penetrated through said central hole at a position that a bottom end of said pivot column of said central pivot element is received in said supporting cavity (page 2), such that said spinning element is capable of pivoting around said pivot column of said central pivot element (page 2 in conjunction to pages 1 and 3 as the use of the fidget spinner as to spin thereof).
	Zweig  is not specific regarding an attaching base supporting said central pivot element, wherein said attaching base comprises a base wall and an attaching bottom which is connected with said base wall and is adhered onto said ring, wherein a supporting cavity is formed within said base wall and said attaching bottom, wherein said attaching bottom is indented toward said supporting cavity to form a curved bottom of said attaching base, wherein a radian of said curved bottom of said attaching base is matched with a radian of an outer surface of said ring, 
 	Zweig is not specific regarding wherein a cross sectional size of said central hole is smaller than a cross sectional size of said attaching base and a cross sectional size of said limiting top is larger than the cross sectional size of said central hole to prevent said spinning vanes being off from said pivot column
	Zweig is not specific regarding and an adhesive retained within said curved bottom of said attaching bottom of said attaching base for adhering said attaching base on said ring so as to support said spinning element on said ring.  
	With respect to an attaching base, Drouhard discloses an attaching base supporting a central pivot element, wherein said attaching base comprises a base wall and an attaching bottom which is connected with said base wall and is adhered onto a ring, wherein a supporting cavity is formed within said base wall and said attaching bottom, wherein said attaching bottom is indented toward said supporting cavity to form a curved bottom of said attaching base, wherein a radian of said curved bottom of said attaching base is matched with a radian of an outer surface of said ring (ring assembly 100 with a ring platform 110, having an arch shaped collar 112, and elements 120, 122 (base) to attach rotating head portion 118 (of portion 114)(Figs. 1-16 and 2:39-4:60; note Figs. 1-6 in conjunction to 2:39-3:3 regarding the structure of the ring and the attaching base for attachment of the rotating head thereto; note also 3:4-41 (regarding the arch shaped collar 112; note 3:40-4:24 (in conjunction to Figs. 1-6) regarding the head 118 and its rotational manner relative to the ring (which is equivalent to the spinning element); lastly note Figs. 9-16 in conjunction to 4:25-60 in regard to the attachment of the head to the ring the rotational manner of the head thereof)  .
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Zweig’s device with an attaching base supporting said central pivot element, wherein said attaching base comprises a base wall and an attaching bottom which is connected with said base wall and is adhered onto said ring, wherein a supporting cavity is formed within said base wall and said attaching bottom, wherein said attaching bottom is indented toward said supporting cavity to form a curved bottom of said attaching base, wherein a radian of said curved bottom of said attaching base is matched with a radian of an outer surface of said ring as taught by Drouhard for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way as to safely and securely attached the fidget spinner/spinning element to the ring.  A skilled artisan would have determined that any well-known connection means to connect a rotational/swivel means onto a ring would have been obvious and the same results of firm and safe securement would have been attained.
	 With respect to adhesive means as the securement of the base to the ring, although Zweig – Drouhard is not specific regarding such adhesive (within Drouhard attachment means), the examiner asserts that the sue of the well-known adhesive would have been nothing more than a simple substitution and alike that will result in the same predictable results of attaching the base onto the ring. 


Examiner’s markings

    PNG
    media_image1.png
    768
    755
    media_image1.png
    Greyscale

	Lastly, with respect to the central element, central pivot the examiner construed such features as inherent within Zweig for holding, connecting, attaching the fidget spinner onto the ring to complete the ring device.
	If there is a doubt regarding such interpretation, the examiner asserts that using such pivot, central element, to connect a rotation device is well known, as taught by Drouhard (head 118 connected to the ring, utilizing pivot means (such as anchor 192)(Figs. 1-6; 2:39-3:3 and 3:40-4:24).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Drouhard’s ring with a central element, central pivot as taught by Zweig for the reason that a skilled artisan would have been motivated for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way as to safely and securely attached the fidget spinner/spinning element to the ring.  A skilled artisan would have determined that any well-known connection means to connect a rotational/swivel means onto a ring would have been obvious and the same results of firm and safe securement would have been attained, yet allowing the rotational of the spinning element thereof.
	As per claim 34, with respect to wherein each of said spinning vanes of said spinning element forms a vane hole in the center to reduce a weight of each of said spinning vanes, so as to reduce an overall weight of said spinning element and to extend a spinning time of said finger spinner, note page 2 as well as the examiners markings above with regard to Zweig’s fidget spinner.
	As per claim 35, with respect to wherein said finger spinner comprises three spinning vanes and said three spinning vanes equilateral and triangularly arranged around said central spinning body, note page 2 of Zweig.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweig and Drouhard as applied to claim 33 above, and further in view of Wisznia US 5,453,036 (“Wisznia”).
	As per claim 36, the combination Zweig - Drouhard does not disclose wherein the surfaces of said central pivot element, said spinning element and said attaching base of said finger spinner are coated with a luminous coating, so that said finger spinner is visible in a dark environment.
	However, in the field of toy spinner devices, Wisznia discloses luminous coating while forming a glow spinner (glowing spinner 1)(Figs. 1-4C; 2:26-3:7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Zweig’s device wherein the surfaces of said central pivot element, said spinning element and said attaching base of said finger spinner are coated with a luminous coating, so that said finger spinner is visible in a dark environment as taught by Wisznia for the reason that a skilled artisan would have been motivated by Wisznia’s suggestion to provide a toy that is uniquely shaped that, when spun, creates a three-dimensional optical illusion; to provide a toy with strategically placed luminescent markings that, when spun, will create three-dimensional graphic designs when viewed in darkness; and to provide a toy which can be brightly colored with florescent patterns to create graphic designs which can be viewed when spun (1:35-55).
	Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee or, in the alternative, under 35 U.S.C. 103 as obvious over Lee in view of Sam US 2,603,519 (“Sam”).
	As per claim 37, Lee discloses a finger spinner for adhering on a nail surface of a finger nail of a wearer via an adhesive (note Lee’s design from 5/24/2017 as the cited pages 1-3; note also the video from YouTube regarding the manner of making and adhering the fidget spinner to a user’s fingernail) , comprising: 
	a central pivot element comprising a limiting top and a pivoting column integrally connected with said limiting top, an attaching base supporting said central pivot element (pages 1 and 2; again note the YouTube video) , 
	wherein said attaching base comprises a base wall and an attaching bottom which is connected with said base wall, wherein a supporting cavity is formed within said base wall and said attaching bottom, wherein said attaching bottom is indented toward said supporting cavity to form a curved bottom of said attaching base, wherein a radian of said curved bottom of said attaching base is matched with a radian of the nail surface of the wearer, 
	and App. Nr.: 15/686,136Amendment E (contd)4 a spinning element, pivoted around said central pivot element, having a rotation diameter size smaller than the nail surface of the finger nail of the wearer and comprising a spinning body and at least two spinning vanes symmetrically connected around said spinning body, wherein said spinning body 
	wherein an adhesive is retained in said curved bottom of said attaching bottom of said attaching base  so as to adhere said attaching bottom onto the nail surface (pages 1-3 and the YouTube video).  
	If there is any doubt regarding the examiner interpretation of Lee’s attaching base, it is noted that Sam discloses wherein an attaching base comprises a base wall and an attaching bottom which is connected with said base wall, wherein a supporting cavity is formed within said base wall and said attaching bottom, wherein said attaching bottom is indented toward said supporting cavity to form a curved bottom of said attaching base, wherein a radian of said curved bottom of said attaching base is matched with a radian of the nail surface of the wearer (adhesive coating 4 adhere to fingernail 5 to attached instrument to the fingernail)(Figs. 2, 4 and 5; 1:42-2:5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lee’s attaching base wherein said attaching base comprises a base wall and an attaching bottom which is connected with said base wall, wherein a supporting cavity is formed within said base wall and said attaching bottom, wherein said attaching bottom is indented toward said supporting cavity to form a curved bottom of said attaching base, wherein a radian of said curved bottom of said attaching base is matched with a radian of the nail surface of the wearer as taught by Sam  for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar device in the same way as to safely and securely attached the fidget spinner/spinning element to the ring.  A skilled artisan would have determined that any well-known connection means to connect a rotational/swivel means onto a ring would have been obvious and the same results of firm and safe securement would have been attained.
	As per claim 38, with respect to wherein each of said spinning vanes of said spinning element forms a vane hole in the center to reduce a weight of each of said spinning vanes, so as to reduce an overall weight of said spinning element and to extend a spinning time of said finger spinner, note Lee’s pages 1and 2 as well as the YouTube video.
	As per claim 39, with respect to wherein said finger spinner comprises three spinning vanes and said three spinning vanes equilateral and triangularly arranged around said central spinning body, note Lee’s pages 1-3 as well as the YouTube video.
Claim Rejections - 35 USC § 103
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (or Lee in view of Sam) as applied to claim 37 above, and further in view of Wisznia US 5,453,036 (“Wisznia”).
	As per claim 40, Lee does not disclose wherein surfaces of said central pivot element, said spinning element and said attaching base of said finger spinner are coated with a luminous coating, so that said finger spinner is visible in a dark environment.
	However, in the field of toy spinner devices, Wisznia discloses luminous coating while forming a glow spinner (glowing spinner 1)(Figs. 1-4C; 2:26-3:7).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Lee’s device wherein the surfaces of said central pivot element, said spinning element and said attaching base of said finger spinner are coated with a luminous coating, so that said finger spinner is visible in a dark environment as taught by Wisznia for the reason that a skilled artisan would have been motivated by Wisznia’s suggestion to provide a toy that is uniquely shaped that, when spun, creates a three-dimensional optical illusion; to provide a toy with strategically placed luminescent markings that, when spun, will create three-dimensional graphic designs when viewed in darkness; and to provide a toy which can be brightly colored with florescent patterns to create graphic designs which can be viewed when spun (1:35-55).
Response to Arguments
Applicant’s arguments with respect to claim(s) 33-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                      4/30/2021  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711